January28, 1976



The Honorable Fratis L. Duff        Opinion No. H-773
Director
Texas Department of Health         Re: Entitlement of
     Resources                     Board of Health Resources
Austin, Texas 76756                members to per diem
                                   allowance.
Dear Doctor Duff:
     You have requested our opinion regarding the entitle-
ment of,members of the Board of Health Resources to per diem
payments. Specifically, you inquire whether articles 4416a
and 4417a, V.T.C.S., permit per diem payments when less than
a quorum of the Board is convened. You have indicated that
your concern is directed to committee meetings and other
similar meetings designed to be attended by less than a
quorum of the full Board. You also ask whether per diem
payments are authorized when a quorum of the Board meets at
a place other than Austin.
     Article 4416a, as recently amended, provides in perti-
nent part:
           A majority of the members of the Texas
           Board of Health Resources constitute a
     ..*   quorum for the transaction of business.
           The Board shall meet at Austin at least
           once each month, on dates to be fixed by
           the Board, and shall hold such special
           meetings as may be called by the Chair-~
           man. . . .




                        p. 3268
The Honorable Fratis L. Duff - page two W-773)


Article 44lJa, as recently amended, provides in pertinent
part:

          The members of the Texas Board of
          Health Resources receive no fixed salary,
          but each member shall be allowed, for
          each and every day in attending the meetings
          of the Board, the sum of $50, 'and said
          members shall be allowed traveling and
          other necessary expenses while in the
          performance of official duty. . . .
     Article 4417a authorizes payment of the sum of $50 for
each day a member attends the meetin s of the Board.
opinion, a meeting is a "meetrng 0
                             '+eToZZPTFEFpur~Z!Z
of article 4417a, only when it is a meeting designed to be
attended by the entire membership of thenBoard. Thus, a
committee meeting or an informal gathering of several members
would not constitute a meeting of the Board.
     As to your second question, it is our opinion that per
diem payments are authorized when the Board meets at a place
other than'Austin. Although article 4416a contemplates that
the reqular'monthly meetings of the Board shall be held at
Austin, it also permits the Board to "hold such special
meetings as may be called by the Chairman." The Act does
not specifically require that such special meetings be held
at Austin. So long as the "special meeting" is one which is
designed to be attended by all Board members, we believe
that payment of the per diem allowance is authorized.
                      SUMMARY
          A per diem allowance may be paid to
          members of the Board of Health Resources
          only for those meetings designed to be
          attended by all members of the Board.
          The per diem allowance may be paid for
          all such meetings.




                                    Attorney General of Texas



                        p.   3269
The Honorable Fratis L. Duff - page three   (H-773)


APPROVED:




Opinion Committee
jwb




                       p. 3270